J-S19009-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 HAKEEM MYATT                             :
                                          :
                    Appellant             :   No. 737 EDA 2018

               Appeal from the PCRA Order February 7, 2018
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0005394-2008


BEFORE: BOWES, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY BOWES, J.:                               FILED JUNE 08, 2020

      Hakeem Myatt appeals pro se from the dismissal of his Post-Conviction

Relief Act (“PCRA”) petition. After careful review, we affirm.

      The trial court previously summarized the relevant factual history of this

case as follows:

             The Commonwealth presented the testimony of Keysher
      Mason who testified that in November of 2006 she was living with
      the Appellant at his aunt and uncle’s house at 219 Wyoming
      Avenue in Philadelphia. M[s]. Mason testified that on November
      23, 2006, after Thanksgiving dinner, she told the Appellant that
      she [did not] want to be with him anymore. The Appellant then
      went to the kitchen and returned holding his hand under his T-
      shirt. Ms. Mason stated that she repeated her desire not to be
      with the Appellant. She then stood up at which time Ms. Mason
      testified that the Appellant pulled out a knife. As she began to
      run away, Ms. Mason stated that the Appellant stabbed her in the
      shoulder with the knife. According to her testimony, Ms. Mason
      was chased round the dining room table which the Appellant then
      flipped over onto her. Ms. Mason grabbed a chair while she was
      falling back. She stated that the Appellant attempted to stab her
      [through] the chair. She testified to being stabbed multiple times
J-S19009-20


      by the Appellant while he screamed that he was going to kill her.
      The Commonwealth presented the testimony of the Appellant’s
      uncle, Albert Boykins, who stated that on the evening of
      November 23, 2006 he came downstairs after hearing a loud
      argument between the Appellant and Ms. Mason. He went on to
      testify that he saw the Appellant on top of Ms. Mason who was
      covering her face. Mr. Boykins stated that he pulled the Appellant
      off of Ms. Mason, who was bleeding, and ran her to a neighbor’s
      house, whereupon an ambulance was called. Ms. Mason finally
      testified that her injuries included a black eye and a swollen face
      with a cut that required stitches.

Trial Court Opinion, 6/28/10, at 1-2.

      Appellant was arrested and, on May 1, 2009, was convicted by a jury of

aggravated assault and possession of an instrument of crime (“PIC”). He was

found not guilty of attempted murder.       On July 24, 2009, Appellant was

sentenced to ten to twenty years of imprisonment for aggravated assault,

followed by five years of probation for the PIC conviction. Appellant filed a

direct appeal challenging the trial court’s limitation of the scope of the cross-

examination of Mr. Boykins. Appellant had attempted to elicit testimony from

Mr. Boykins regarding an alleged violent altercation that occurred between

Appellant and the victim the night before the incident which led to the charges

being filed in this case. Mr. Boykins testified that he had not witnessed a prior

altercation. Accordingly, the trial court limited the scope of cross-examination

to events which the witness had actually observed. On May 26, 2011, we

rejected the claim and affirmed Appellant’s judgment of sentence.           See

Commonwealth v. Myatt, 30 A.3d 549 (Pa.Super. 2011) (unpublished

memorandum).       On November 22, 2011, the Supreme Court denied


                                      -2-
J-S19009-20


Appellant’s petition for allowance of appeal. See Commonwealth v. Myatt,

34 A.3d 82 (Pa. 2011).

       On June 13, 2011, Appellant filed a pro se PCRA petition.         In 2016,

appointed counsel filed an amended PCRA petition, asserting two claims: (1)

that trial counsel was ineffective for failing to request a jury instruction on

simple assault, and (2) that appellate counsel was ineffective for failing to

raise that issue on direct appeal.             The Commonwealth filed a motion to

dismiss, contending that Appellant’s claims were insufficiently pled and

meritless, since the evidence did not support a simple assault instruction. The

trial court agreed with the Commonwealth that Appellant’s allegations lacked

arguable merit and issued a notice of its intent to dismiss the PCRA petition

without a hearing. On February 7, 2018, the PCRA court denied the petition.

This appeal followed.

       Both PCRA counsel and the trial court complied with the mandates of

Pa.R.A.P. 1925. In his concise statement, PCRA counsel reiterated the two

issues raised in the amended PCRA petition and the PCRA court filed a

corresponding opinion. However, before PCRA counsel filed his appellate brief,

Appellant submitted a pro se brief to our court. As a result, PCRA counsel filed

an “application to withdraw as counsel and/or for remand for Grazier1

hearing,” since Appellant was no longer responding to counsel and his actions



____________________________________________


1   See Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).

                                           -3-
J-S19009-20


indicated that he now wished to represent himself. We vacated the briefing

schedule and remanded for sixty days so that the PCRA court could conduct

an on-the-record inquiry regarding Appellant’s waiver of counsel.              On

September 2, 2019, the PCRA court held a Grazier hearing. At the conclusion

of the hearing, the PCRA court found that Appellant had knowingly,

intelligently, and voluntarily waived his right to counsel and granted his

request to proceed pro se. The record was returned to our court and we now

consider Appellant’s pro se brief.

      Preliminarily, we note appellate briefs must materially conform to the

requirements of the Pennsylvania Rules of Appellate Procedure. See Pa.R.A.P.

2101. A failure to comply with the Rules of Appellate Procedure, may result

in the dismissal of an appeal. Id.; see also Commonwealth v. Adams, 882
A.2d 496, 497-98 (Pa.Super. 2005). Although this Court is willing to liberally

construe materials filed by a pro se litigant, pro se status confers no special

benefit upon an appellant. Id. at 252.    To the contrary, “any layperson

choosing to represent himself in a legal proceeding must, to some reasonable

extent, assume the risk that his lack of expertise and legal training will prove

his undoing.” Commonwealth v. Rivera, 685 A.2d 1011, 1013 (Pa.Super.

1996).

      Instantly, Appellant’s brief falls far short of these standards. It does not

include a statement of the scope of review or the standard of review. See

Pa.R.A.P. 2111(a)(2). Although Appellant has attached various pro se filings


                                      -4-
J-S19009-20


and the Pa.R.A.P. 1925(a) opinion, he has failed to include the order in

question or a statement of jurisdiction.         See Pa.R.A.P. 2111(a)(1), (a)(3),

Pa.R.A.P. 2114; Pa.R.A.P. 2115. Most glaringly, Appellant did not include a

statement of the questions involved, a statement of the case, or a summary

of the argument. See Pa.R.A.P. 2111(a)(4)-(6); Pa.R.A.P. 2116; Pa.R.A.P.

2117(a); Pa.R.A.P. 2118. Instead, Appellant proceeds directly to a loosely

structured, stream-of-consciousness argument section. On this basis, alone,

we could dismiss Appellant’s appeal, as he substantially fails to conform to the

requirements set forth in the Pennsylvania Rules of Appellate Procedure. See

Pa.R.A.P. 2101. However, despite the numerous defects in Appellant's brief,

since we are able to discern two claims that Appellant wishes to raise, we will

consider those, despite the shortcomings in the brief.

       Appellant raises the following issues for our review: (1) trial counsel was

ineffective for failing to object to a violation of his right to confront Mr. Boykins

with his prior statement to police, and (2) Appellant’s rights were violated

because defense counsel was not allowed to cross-examine Mr. Boykins about

his prior statement to police. See Appellant’s brief at unnumbered 1-7.

       Before addressing the merits of Appellant’s claims, we must determine

whether they are waived since they were not included in Appellant’s Pa.R.A.P.

1925(b) concise statement.2          The Commonwealth contends that, because


____________________________________________


2 Also, there is no indication in the certified record that Appellant requested
the opportunity to file a second Pa.R.A.P. 1925(b) concise statement.

                                           -5-
J-S19009-20


Appellant’s 1925(b) statement asserted wholly different issues related to

claims of ineffective assistance of counsel, both of his allegations of error are

waived. See Commonwealth’s brief at 6. We agree.

      Our Supreme Court has established a bright-line rule that when a trial

court directs a defendant to file a concise statement of matters complained of

on appeal, any issues not raised in such a statement will be waived.        See

Commonwealth v. Castillo, 888 A.2d 775, 776 (Pa. 2005) (reaffirming the

“bright-line rule” that in order to preserve a claim for appellate review,

appellants must comply whenever the trial court orders them to file a

Pa.R.A.P. 1925(b) statement).

      Here, Appellant’s 1925(b) statement included allegations that trial and

appellate counsel were ineffective for not requesting that the jury be charged

on simple assault.      On appeal, Appellant has abandoned these claims.

Instead, he chooses to raise two new allegations attacking an evidentiary

ruling regarding the cross-examination of a Commonwealth witness on the

grounds that his right to confrontation was violated. This he cannot do. Since

both of Appellant’s issues are waived, we affirm.

      Order affirmed.




                                      -6-
J-S19009-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/8/20




                          -7-